DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
2.	The examiner is satisfied that the prior art has been fully developed and claims 1, 2 and 4-31 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1, 2 and 4-31 filed on 07/27/2021 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of an apparatus, comprising: a first shaft having a first end and a second end; a second shaft having a third end and a fourth end, wherein the first and second shafts share a common axis and the first end and the third end are proximate to one another; a first mass eccentrically mounted on the first shaft and configured to rotate about the first shaft; a second mass eccentrically mounted on the second shaft and configured to rotate about the second shaft; a third mass eccentrically mounted on the first shaft at a first angle relative to the first mass and configured to rotate about the first shaft; a fourth mass eccentrically mounted on the second shaft at a second angle relative to the second mass and configured to rotate about the second shaft, wherein the third and fourth masses are respectively spatially separated from, and are configured to respectively act as partial counterbalance masses to, the first and second masses; and a drive system configured to selectively generate elliptical, circular, and linear vibratory motion such that: in a first selectable configuration, the drive system imparts rotational motion to the first and second shafts to cause the first and second masses to rotate in a common direction to thereby generate elliptical or circular vibratory motion of the apparatus; and in a second selectable configuration, the drive system imparts rotational motion to the first and second shafts to cause the first and second masses to rotate in opposite directions to thereby generate linear vibratory motion of the apparatus.
The closet references to the present invention are believed to be as follows: Jully et al. (US 20150340981 A1). Jolly discloses a system for creating a prescribed vibration profile on a mechanical device comprising a sensor for measuring an operating condition of the mechanical device, a circular force generator for creating a controllable rotating force vector comprising a controllable force magnitude, a controllable force phase and a controllable force frequency, wherein the a circular force generator consists of two imbalanced masses each attached to a shaft and each suspended between two rolling element bearings. Each imbalance mass is driven by two motors. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846